Citation Nr: 1242461	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-17 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the June 2006 rating decision, the RO granted the Veteran's claim for service connection for PTSD, assigning an initial 50 percent disability rating.  In the June 2009 decision, the RO denied the Veteran's claim for entitlement to a TDIU.  (In addition, the Board notes that, via a January 2009 decision, the RO also granted the Veteran a temporary total disability evaluation for his service-connected PTSD, effective from November 26, 2008, through January 31, 2009.)

In March 2010, the Board remanded the appeal for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain relevant VA and private treatment records, provide the Veteran with an examination, and then re-adjudicate the claims.  The AOJ obtained the identified treatment records and scheduled the Veteran for a VA examination, which was conducted in August 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2011, in which the AOJ again denied his claims.  As to the increased rating claim decided herein, there is compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As the Board will set forth in the Remand portion following this decision, the Board finds that the Appeals Management Center (AMC), in Washington, DC did not comply with the March 2010 Remand directives, with respect to the TDIU issue on appeal.  Thus, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms no worse than daily nightmares and intrusive thoughts, constricted affect, occasional panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran's initial rating claim is a "downstream" issue in that it arose from initial grant of service connection.  Prior to the June 2006 rating decision, a letter dated in February 2006 advised the Veteran of the evidence necessary to substantiate his claim for service connection for PTSD and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  In addition, records of the Veteran's award of disability benefits from the Social Security Administration (SSA) have been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA examinations with respect to the issue decided herein were obtained in February 2006, April 2008, and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Thus, VA has no duty to inform or assist that has not been met.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's claim for an increase as a claim for a higher evaluation of the original disability rating assigned to his service-connected PTSD.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  

Here, the Veteran contends that he is entitled to an initial rating in excess of 50 percent for his service-connected PTSD due to the severity and frequency of his symptomatology.  (As noted in the Introduction above, the Veteran was awarded a temporary total disability rating from November 26, 2008, to January 31, 2009.  As the 100 percent rating assigned during that period is the highest rating available, the Board will not disturb that evaluation.)  

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates impairment from PTSD.  Specifically, pursuant to Diagnostic Code 9411, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A GAF score of 61-70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran has received ongoing treatment at VA medical facilities associated with the VA Central Western Massachusetts Healthcare System and the VA Connecticut Healthcare System.  He has also received treatment from the Vet Center in Norwich, Connecticut.  In addition, he was afforded VA examinations in February 2006, April 2008, and August 2010.  His ongoing VA treatment reflects that he was hospitalized from November 2008 to January 2009 and again in June 2009 for treatment of PTSD symptomatology.  At an intake evaluation in November 2008, his GAF score was noted to be 40; he reported experiencing irritability, lack of concentration, and social withdrawal, as well as daily intrusive thoughts and nightmares.  He reported having a good relationship with his grandson, whom he was raising, including helping him with homework and attending his sports matches.  At a December 2008 inpatient treatment visit, the Veteran was noted to be "unemployable during this current period of hospitalization."  A second inpatient treatment note in January 2009 found the Veteran to be "not able to work due to his symptoms"; he also reported limited social interaction with his family but was noted to have reduced his anxiety and improved his mood during his stay.  His GAF score was noted to be 38 at the time.  At his January 2009 discharge evaluation, he was again found to have a GAF score of 38.  He noted complaints of sadness, anxiety, and problems with sleeping, as well as concentration problems, social withdrawal, and irritability.  The Veteran was further noted to experience nightmares and daily intrusive thoughts, although he denied experiencing panic attacks, delusions, hallucinations, or suicidal or homicidal ideation.  At a discharge summary dated from his second hospitalization in June 2009, the Veteran was again found to have a GAF score of 39.  At that time, he was again noted to complain of anxiety and frequent nightmares, as well as irritability, social withdrawal, and concentration problems.  He again denied experiencing delusions, panic attacks, hallucinations, or suicidal or homicidal ideation.  He reported a good relationship with his wife and children and reported that he had "medically retired" in 2007, due to orthopedic and pulmonary problems.  

Further treatment records from 2006 through 2011 reflect that the Veteran continued to report sleep problems and nightmares, as well as intrusive thoughts and occasional panic attacks.  At a March 2006 mental health consult, the Veteran complained of sleep issues, depression, and anxiety, as well as anger and social isolation.  He denied suicidal and homicidal ideation and was noted to have a good relationship with his family, including his wife, his daughters, and his sisters.  He reported having few friends, all of whom were fellow veterans.  His GAF score was 58 at the time.  At a June 2006 follow-up visit, the Veteran's symptoms were noted to have improved; he reported looking forward to an extended camping trip with his family.  The Veteran was again seen in September 2006, at which time he reported experiencing hallucinations and was found to have "significant PTSD."  In particular, he reported nightmares, sleep problems, and hearing "all sorts of noises."  However, at a treatment visit in June 2007, no hallucinations were reported; at that time the Veteran complained of feeling "blah" as well as experiencing nightmares and ongoing anger.  He denied suicidal and homicidal ideation and was noted to have "PTSD symptoms but less than before."  In November 2007, the Veteran was again seen and complained of increased depression and anxiety, as well as some anxiety attacks and increased nightmares.  

At an October 2008 treatment visit, the Veteran was noted to have a GAF of 40, with complaints of sleep problems and nightmares, as well as flashbacks three times per month.  The Veteran also complained of depression, anxiety, and intrusive thoughts, as well as social isolation and guilt.  He was noted to have a depressed mood with blunted affect, but no suicidal or homicidal ideation, hallucinations, delusions, or thought disorder were noted.  He was again seen in February 2009, shortly after his discharge from inpatient treatment, at which time a GAF score of 70 was assigned.  In October 2009, the Veteran reported that he had recently attended a military reunion, which he enjoyed, and was looking forward to traveling and fishing with his family.  At a March 2010 treatment visit, the Veteran was noted to continue to complain of anxiety but reported that he was happy to have contacted a fellow veteran with whom he had been friends in service.  His GAF score at the time was 60.  Further treatment records from September 2011 document that the Veteran was concerned about his grandson, who was stationed in Afghanistan, and continued to experience problems with sleep, energy, and nightmares.  

Report of the February 2006 VA examination reflects that the Veteran complained of experiencing nightly nightmares of his time in Vietnam.  He stated that he also experienced frequent intrusive thoughts and re-experiencing of his time in service.  He stated that he had problems with irritability and detachment from others and reported panic attacks a few times a month.  He was noted to have anxiety, a depressed mood, and a restricted affect, although no hallucinations or suicidal or homicidal ideation was noted.  He reported having few social relationships or hobbies and problems at work due to his lack of attention to detail.  He was noted to have relationships with immediate family but not much social interaction outside the family.  He was oriented, casually groomed and dressed, with good eye contact.  Thought processes were essentially normal.  No psychosis or delusions were noted.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 49, with a highest GAF score in the past year of 55.  In so finding, the examiner pointed to "moderate to severe" symptoms of recurrent thoughts and nightmares, social isolation, and irritability, as well as avoidance of thoughts associated with the war.  

The Veteran was again afforded a VA examination in April 2008.  At that time, the Veteran reported symptoms "similar to" those recorded in the February 2006 VA examination.  Specifically, the Veteran complained of anxiety, anger, guilt, and social isolation.  The Veteran also stated that he continued to experience frequent nightmares and intrusive thoughts.  The Veteran reported that he had a number of close friends from the military with whom he stayed in frequent contact.  He indicated that he had taken medical retirement in 2007 due to "a number of medical concerns" including chronic obstructive pulmonary disease (COPD) and gastroesophageal reflux disease (GERD).  The Veteran stated that he had been preoccupied with these physical problems, leading to decreased concentration at work.  He blamed the decreased concentration in part on his PTSD medications, as well.  He reported missing his friends from work now that he was retired but stated that he enjoyed fishing, traveling, and camping, and was excited about his upcoming camping vacation.  The Veteran further stated that he had been married for 38 years but that the relationship was somewhat rocky.  He reported good relationships with his daughters and grandson.  On examination, the Veteran's affect was flattened, with no evidence of psychosis, cognitive impairment, or suicidal or homicidal ideation.  The examiner assigned a GAF score of 55, noting that it reflected a "somewhat isolative, moderately passive lifestyle." 

The Veteran was afforded a third VA examination in August 2010.  At that time, he reported that he experienced nightmares every night, as well as daily intrusive thoughts.  He also reported anxiety, irritability, and ongoing problems with sleep, but stated that he did enjoy socializing with fellow veterans and was looking forward to a military reunion.  He stated that he had a steady relationship with his wife and a good relationship with his grandson, who was on active duty.  The examiner noted the Veteran to be friendly and cooperative, with a euthymic mood and no evidence of a thought disorder, hallucinations or delusions, or suicidal or homicidal ideation.  The examiner noted that the Veteran stated that he had left work due to his PTSD symptoms, which was a different explanation than was given at the April 2008 VA examination.  The examiner noted the Veteran's report that he had had difficulty with authority at work and that he also had felt discriminated against because of his Veteran status.  The examiner assigned a GAF score of 55-60, noting that the GAF score of 39 assigned in June 2009 was "markedly discrepant" from his actual level of symptomatology.  The examiner found the Veteran to experience mild to moderate symptoms and mild impairment in functioning.

The Veteran's Vet Center treatment providers have also submitted letters in support of his claim.  In a letter dated in February 2006, a care provider stated that the Veteran was unsure how much longer he could keep working due to "his physical problems and PTSD."  The treatment provider noted symptoms of anger, anxiety, intrusive thoughts, and social isolation.  Vet Center records reflect that the Veteran reported occasional "passing suicidal thoughts" at a January 2010 treatment visit, although treatment records do not otherwise reflect any suicidal ideation.  The Veteran's Vet Center treatment provider submitted a second letter in March 2008 in which he noted that the Veteran continued to experience similar symptoms.

The Veteran has also submitted statements in support of his claim for increase and testified before the undersigned Veterans Law Judge in November 2009.  At his hearing, he reported being angry "all the time" and having only one friend, who was a fellow veteran.  He stated that he experienced frequent nightmares and guilt about his time in service.  The Veteran reported that he had problems sleeping and did not often leave the house except at the encouragement of his wife.  However, the Veteran also stated that he stayed in contact with fellow veterans and other friends online.  He complained of experiencing problems with concentration at work due to PTSD symptoms but also reported that he left work following surgery on his right shoulder and significant respiratory problems, including a collapsed lung and emphysema.  He has reiterated his complaints in multiple written statements to VA.

In summary, the Veteran's symptoms at the February 2006, April 2008, and August 2010 VA examinations and in VA treatment records show symptoms such as nightmares and intrusive thoughts more than once a week; disturbances of motivation and mood; constricted affect; occasional panic attacks; and difficulty in establishing and maintaining effective work and social relationships.  Each VA examination shows that the Veteran reported problems with sleep, depressed mood, irritability, and some social isolation, as well as ongoing nightmares and intrusive thoughts.  These symptoms were also noted by the Veteran's VA treatment providers, who have noted on multiple occasions that the Veteran displayed irritability and anger but also reported strong relationships with his children and grandchildren, as well as a network of military friends with whom he frequently socializes.  In addition, with one exception in September 2006, the Veteran has denied experiencing hallucinations; he has also denied delusions and suicidal or homicidal ideation and has consistently been found to have normal thought processes and impulse control.  Further, although the Veteran has reported struggling with irritability and concentration problems, no significant cognitive deficits have been noted at any time during the appeal period.

The Board acknowledges that the Veteran has not been employed since 2007 but notes that the Veteran himself has, on multiple occasions, attributed that unemployment primarily to physical problems such as COPD, GERD, and shoulder surgery.  In addition, his Vet Center treatment provider opined in February 2006 and March 2008 that the Veteran's "physical problems," as well as his PTSD, led to his retirement.  The Board thus finds that the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In addition, as will be discussed in more detail below, VA treatment records throughout this appeal have shown that the Veteran's GAF scores ranged primarily from 55 to 60.

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted.  This is so for the entirety of the appeal period.  Specifically, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is required for the next higher rating of 70 percent.  In this case, the VA examinations and ongoing VA treatment records show that, although the Veteran has sometimes reported a "rocky" relationship with his wife, he reported at the April 2008 VA examination having been married for 38 years.  In addition, he has continued to have strong relationships with his sisters, his children, and his grandson, whom he and his wife have raised since he was a baby.  He was also noted at his April 2008 VA examination to have a circle of friends from the military with whom he stayed in frequent contact; he has similarly reported to multiple VA treatment providers that he enjoys the company of these friends and often travels to reunions to visit them.  The Board thus finds that, for the entirety of the appeal period, the totality of the evidence indicates that the Veteran's occupational and social impairment has caused reduced reliability and productivity.  Symptoms such as daily nightmares and intrusive thoughts, constricted affect, occasional panic attacks, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have been shown.  However, those symptoms-even when combined with his other PTSD symptoms-fail to show occupational and social impairment with deficiencies in most areas.

The Board notes that the reported GAF scores ranging of 51 to 60 are indicative of moderate symptoms.  In this case, the Board finds that the score of 55, assigned to the Veteran repeatedly during the appeal period, is consistent with the 50 percent rating assigned.  The Board observes that the Veteran had GAF scores of 58 at a March 2006 treatment visit, 55 at the April 2008 VA examination, of 60 at a March 2010 treatment visit, and of 55-60 at the August 2010 VA examination.  Similarly, GAF scores of 55 were assigned at treatment visits in November 2010 and May 2011, and a GAF score was assigned at a July 2010 treatment visit.  In addition, the Board acknowledges that the Veteran's February 2006 VA examiner assigned him a GAF score of 49 but finds, as discussed above, that the symptoms described at that examination more closely match the 50 percent rating initially assigned herein.  In particular, the Board finds that the Veteran's symptoms as described by the February 2006 VA examiner do not amount to serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as having no friends or being unable to keep a job.  Moreover, the Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

In so finding, the Board acknowledges that the Veteran's VA treatment providers who treated him on an inpatient basis assigned him GAF scores of 38 in October 2008 and January 2009, of 39 in June 2009, and of 40 in November 2008.  However, the Board finds, as did the August 2010 VA examiner, that these scores do not accurately reflect the level of severity of the Veteran's PTSD symptoms during the time the 50 percent disability rating has been assigned.  (In this regard, the Board points out that the Veteran was in receipt of a temporary total disability rating from November 26, 2008, to January 31, 2009-the very time period covered by the low scores.)  To that end, the Board notes that the Veteran has not at any time been shown to demonstrate impairment in reality testing or communication, or have major impairment in several areas such as work, family relations, judgment, thinking, or mood.  He has not been shown to neglect or avoid his family or friends and reported on multiple occasions that his inability to continue working was due at least in part to unrelated physical problems.  38 C.F.R. § 4.126(a). 
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants an initial rating in excess of 50 percent.  This is so for the entirety of the appeal period.  Thus, this claim must be denied.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  In denying the claim for a rating higher, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1)(2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation [38 C.F.R. § 3.321(b)(1)] as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the issue of entitlement to a TDIU is herein remanded for further evidentiary development.  Furthermore, the Board finds that the rating criteria to evaluate PTSD reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 50 percent for the service-connected PTSD is denied.  


REMAND

Regrettably, the Board finds that remand is again necessary for further evidentiary development of the issue of entitlement to a TDIU.  Pursuant to the Board's March 2010 remand, the Veteran was provided a VA examination in August 2010.  However, no clear opinion was provided as to whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  In Stegall v. West, the Court held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the current case must be sent back to the AOJ to obtain a medical opinion as to whether the Veteran's service-connected disabilities combine to preclude employment.

The Board acknowledges that, under the applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Court has stated that, in order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the veteran's claim without producing evidence, as distinguished from mere conjecture.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

Here, prior to April 29, 2011, service connection was in effect for PTSD, evaluated as 50 percent disabling; GERD, evaluated as 30 percent disabling; and malaria, evaluated as noncompensably disabling.  Effective as of April 29, 2011, service connection was granted for coronary artery disease, evaluated as 100 percent disabling.  His total combined service-connected evaluation was thus 70 percent prior to April 29, 2011, and 100 percent thereafter.  As such, he meets the criteria for consideration of entitlement to TDIU on a schedular basis because his rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  He contends that his disabilities, specifically his PTSD, render him unable to secure or follow a substantially gainful occupation.  Accordingly, VA must determine whether the Veteran's service-connected disabilities, without consideration of any nonservice-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board acknowledges that the Veteran has carried a 100 percent schedular disability rating for coronary artery disease since April 29, 2011.  However, the Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2012).  Thus, the issue of entitlement to a TDIU for the entirety of the appellate period remains before the Board.

The Board further notes that the relevant evidence includes the Veteran's treatment records from VA treatment providers, as well as VA examinations provided in February 2006, April 2008, and August 2010.  At the examinations, conducted to evaluate the Veteran's PTSD disability, the examiners evaluated the Veteran's ability to work as impacted by his PTSD.  However, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together, rendered him unable to seek or maintain gainful employment.  In addition, the Veteran has stated to VA on multiple occasions that he is unable to work due to his service-connected disabilities, in particular PTSD and GERD.  To that end, the Veteran's VA treatment providers and VA examiners have noted that he reported having retired in 2007 due both to physical health problems and, in part, to symptoms of PTSD and side effects of his PTSD medication.  The Board notes further that no adequate VA opinion has been obtained that assesses the Veteran's employability, based on both a thorough assessment of all his service-connected disabilities as well as his educational and occupational history and experience.

Accordingly, upon review of the record, the Board finds that another medical examination and opinion are needed to decide the Veteran's claim for TDIU.  Thus, on remand the Veteran's file must be provided to a qualified VA medical professional, who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, when considered together and without consideration of his age or any nonservice-connected disabilities, have combined to make him unemployable at any time during the appellate period.  Thus, the VA examiner must consider both the period prior to April 29, 2011, during which time the Veteran was service-connected for PTSD, GERD, and malaria; and the period from April 29, 2011, when the Veteran has also been service-connected for coronary artery disease.  38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinions must be based upon consideration of the Veteran's service-connected medical conditions as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  Moreover, if it is found that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment, the examiner should provide another opinion as to whether the Veteran has been unemployable at any time during the appellate period as a result of any individual service-connected disability.  See Bradley, 22 Vet. App. 280.

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a qualified VA medical professional to determine the effect, if any, of his service-connected PTSD, GERD, malaria, and coronary artery disease on his employability.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion, and a notation that this review has taken place should be made in the examination report.  

After thoroughly reviewing the Veteran's claims file and examining the Veteran, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected PTSD, GERD, malaria, and-for the period from April 29, 2011, to the present-coronary artery disease have combined to preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment, he or she must opine as to when the Veteran in fact became "unemployable" and as to which specific service-connected disability or disabilities have rendered him unemployable.  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue remaining on appeal-entitlement to a TDIU.  If this benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case must then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


